     Case 3:20-cv-01122-JPG Document 2 Filed 10/26/20 Page 1 of 2 Page ID #10




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ANTONIO J. PAYTON JR.,

        Petitioner,

                v.                                          Civil Case No. 20-cv-1122-JPG
                                                            Crim. Case No. 99-cr-40034-JPG-001
 UNITED STATES OF AMERICA.,

        Respondent.

                                   MEMORANDUM AND ORDER

       This matter comes before the Court on petitioner Antonio J. Payton’s motion under 28 U.S.C.

§ 2255 (Doc. 1). Payton seeks to vacate his sentence in light of the fact that a marihuana conviction

that contributed to his criminal history has apparently been expunged as a result of Illinois’s

legalization of certain uses of marihuana. While the Court is sympathetic to Payton’s desire to bring

this issue before the Court, the Court is simply unable to consider such a motion until the Seventh

Circuit Court of Appeals authorizes it to entertain a successive § 2255 motion from Payton.

       As the Court has noted in prior orders, Payton has already filed a § 2255 a motion in Payton v.

United States, No. 04-cv-4111, and has tried unsuccessfully to file another without the required

authorization from the Court of Appeals to raise the expunged marihuana conviction issue in Payton v.

United States, No. 20-cv-275. He has also filed a motion construed as a successive petition in his

criminal case, United States v. Payton, 99-cr-40099-JPG (Doc. 269). In order for this Court to

consider a successive petition, the Seventh Circuit Court of Appeals must certify the successive

petition pursuant to 28 U.S.C. § 2255(h). Curry v. United States, 507 F.3d 603, 604 (7th Cir. 2007);

Nunez v. United States, 96 F.3d 990, 991 (7th Cir. 1996). The Court of Appeals has not made such a

certification. Therefore, the Court does not have jurisdiction to consider Payton’s motion (Doc. 1),

DISMISSES it for lack of jurisdiction, and DIRECTS the Clerk of Court to enter judgment

accordingly.
     Case 3:20-cv-01122-JPG Document 2 Filed 10/26/20 Page 2 of 2 Page ID #11




        The Court encourages Payton to consult 28 U.S.C. § 2255(h) for the circumstances in which the

Court of Appeals can grant leave to file a successive petition. If he thinks he falls within those limits,

he should file a motion directly in the Court of Appeals for leave to file a successive § 2255 rather than

repeatedly filing the same futile request in this court. Until Payton receives the appropriate

authorization from the Court of Appeals, this Court will continue to dismiss his successive § 2255

petitions.

        Pursuant to Rule 11(a) of the Rules Governing § 2255 Proceedings and Rule 22(b)(1) of the

Federal Rules of Appellate Procedure, the Court considers whether to issue a certificate of

appealability of this final order adverse to the petitioner. A certificate of appealability is required to

appeal from the dismissal of an unauthorized second or successive collateral attack. Sveum v. Smith,

403 F.3d 447, 448 (7th Cir. 2005) (per curiam). A certificate of appealability may issue “only if the

applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2); see Tennard v. Dretke, 542 U.S. 274, 282 (2004); Ouska v. Cahill-Masching, 246 F.3d

1036, 1045 (7th Cir. 2001). To make such a showing, the petitioner must “demonstrate that

reasonable jurists could debate whether [the] challenge in [the] habeas petition should have been

resolved in a different manner or that the issue presented was adequate to deserve encouragement to

proceed further.” Ouska, 246 F.3d at 1046; accord Buck v. Davis, 137 S. Ct. 759, 773 (2017); Miller-

El v. Cockrell, 537 U. S. 322, 327 (2003). The Court finds that Payton has not made such a showing

and, accordingly, declines to issue a certificate of appealability.

IT IS SO ORDERED.
DATED: October 26, 2020

                                               s/ J. Phil Gilbert
                                               J. PHIL GILBERT
                                               U.S. DISTRICT JUDGE

                                                     2
